DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2022 is being considered by the examiner.

Reason for Allowance

Claims 16-26 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claims 16-26, are allowed for the same reason/s as stated in the Notice of Allowability Office Action mailed on March 01, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2007/0191770 A1 of Moberg et al, discloses an infusion pump for infusing fluid from a reservoir into a body of a user, the infusion pump comprising: a housing; a drive mechanism including a motor and one or more drive components contained within the housing and operatively coupled to the reservoir to deliver fluid from the reservoir through a fluid path into the body of the user; one or more electronic components adapted to take a series of measurements of a parameter associated with the motor or one of the drive train components; and a controller contained within the housing and adapted to calculate a weighted average of the series of measurements, compare the weighted average to a maximum threshold value, and to determine whether an occlusion has occurred in the fluid path of the infusion pump by determining whether the weighted average is greater than the maximum threshold value.

U.S. Publication No. 2007/0149926 A1 of Moberg et al, discloses a system of detecting a malfunction with a force sensor in an infusion pump having a motor to drive a plunger slide into a reservoir, the system comprising: means for taking current measurements to the motor; means for detecting when the plunger slide is seated in the reservoir based on the current measurements; and means for detecting a problem with the force sensor when the force sensor independently fails to register a value indicating that the plunger slide is seated in the reservoir.

U.S. Publication No. 2008/0294108 A1 of Briones et al, discloses an infusion pump system may include a construction that is resistant to external contaminants, such as precipitation, water splashes, sweat and the like. In particular embodiments, the infusion pump system can include a pump device that is removably attached to a controller device to provide an electrical connection therebetween. In such circumstances, the infusion pump system can be assembled as a sealed construction that protects the electrical connection between the pump device and the removable controller device.

U.S. Publication No. 2009/0076461 A1 of Susi et al, discloses a remote control or monitoring of the pump occurring in a control room. In one exemplary embodiment, the pump is used in an MRI environment. In another exemplary embodiment, the pump is used in a hyperbaric chamber. The pump may monitor one or more physiological parameters and transmit them to the remote. The pump may also transmit information relating to the pump's operation. The pump may send the device and/or physiological data using one or more packets. The packets may consist of low priority sequential packets and high-priority asynchronous packets. The high-priority packets may enable the real-time monitoring of a patient's heart beat or other physiological parameter. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						August 20, 2022           Primary Examiner, Art Unit 2685